 STANDARD CONTAINER COMPANYStandard Container CompanyandInternational As-sociation of Machinists and Aerospace Workers,AFL-CIO. Case 10-CA-7043May 16, 1968DECISION AND ORDERBY MEMBERS BROWN,JENKINS,AND ZAGORIAOn February 6, 1968, Trial Examiner RobertCohn issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices within the National Labor Relations Act,as amended, and recommending that it cease anddesist therefrom and take certain affirmative actionas setforth in the attached Trial Examiner's Deci-sion. Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLaborRelationsBoard has delegated itspowers in connection with this case to a three-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPurusant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Standard ContainerCompany, Homerville, Georgia, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONROBERT COHN, Trial Examiner: This, case, heardatHomerville,Georgia, on November 8, 1967,'pursuant to a charge filed August 3 (subsequentlyamended August 4 and September 14), and a com-plaint issued September 20, presents the questionwhether Standard Container Company (hereincalled the Respondent or Company) violated Section8(a)(3) and (1) of the National Labor RelationsAct, as amended (herein called the Act), when it433discharged,on July 31, its employee, RichardGeiger. Also involvedis anincident of an allegedthreat of discharge violative of Section 8(a)(1) ofthe Act.Upon the entire record and my observation ofthe demeanor of the witnesses, and after full con-sideration of the brief filed by counsel for theRespondent subsequent to the hearing, I make thefollowing:FINDINGS AND CONCLUSIONSI.THE BUSINESSOF THE RESPONDENTThe Respondent is, and has been at all timesmaterial, a corporation with its principal office andplace of business located at Homerville, Georgia,where it is engaged in the manufacture and sale ofmetal containers. During the year preceding the is-suance of the complaint, Respondent sold andshipped finished products valued in excess of$50,000 directly to customers located outside theState of Georgia. Upon these facts, I find, as theRespondent admits, that it is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.II.THELABOR ORGANIZATION INVOLVEDInternationalAssociationofMachinistsandAerospace Workers, AFL-CIO (herein called theUnion), is a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe approximate 600 production and main-tenance employees at Respondent's Homervilleplant are not represented for collective-bargainingpurposes by any labor organization. The Unioncommenced an organizational drive in February,but there's nothing in the record to show the degreeof success of such campaign. Richard Geiger, thealleged discriminatee herein, had been a member ofthe Union for some time prior to the organizationalactivities at Respondent's plant, and after the in-stitution of the aforesaid campaign, he commencedengaging inunion activities there. Thus, he talkedin favor of the Union to many of the employees andhanded out union authorization cards to those em-ployees who desired to sign them.The union activities soon came to the attentionof Respondent's management, and in about themonth of May, Plant Manager Porth called a meet-ing of all employees to explain to them Respon-dent's policy in this regard. Although the record is'All dates hereinafter refer to the calendar year 1967, unless otherwisespecified171NLRB No. 59 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDsomewhat vague as to what he actually told them,he let it be known that the Respondent was againstthe Union coming into the plant and that Respon-dent would take all legal measures to avoid it. Heshowed them the type of union card which wasbeing handed out and stated that he could not tellthem whether to join or not to join the Union, buthe wanted them to know what they were signing.Finally, he told them that management would do allthat it could to protect any employee from in-timidation by either the Union or management withrespect to the signing of the cards.B.The July 10 ConversationThe only incident of independent violation ofSection 8(a)(1) of the Act alleged in the complaintis that on or about July 10, Plant Manager Porththreatened an employee [Geiger] with dischargebecause of the union activity of his wife. Geigertestified that on this occasion he was called intoPlant Superintendent Hall's office where Porth,Hall, and Shop Foreman LeCessee were present.Geiger's testimony concerning what Porth stated tohim on this occasion is as follows:Mr. Porth told me he wanted me to knowthat-he tc,id me to sit down, there wasn'tnothing wrong with my work, but that my wifewas talking for the Union, and that he knew it,and he was definitely against the Union.Q. Do you recall anything else that trans-pired at that time?A. No, he told me that was all, [ could go.Itoldhim that was his privilege, to beagainst the Union.Porth's version of the conversation is not essen-tially different from Geiger's. The former testifiedthat "word had been passed along to [him] thatMrs. Geiger was out trying to get cards signed inbehalf of the Union." Porth continued that hecalled Geiger in to restate the Company's positionwhich was that.we could not tell peoplewhether to join a union or not, and there was no in-timidation or no coercion or anything on StandardContainer's part againstMr. Geiger, that all wewanted to do was restate the Company's position,that we did not want a union at Standard Con-tainer." Superintendent Hall's testimony, in all es-sential respects, corroborates that of Porth, and isindeed somewhat more explicit. Thus, Hall testifiedthatPorth told Geiger that the Company hadreceived reports from some of the employees thatGeiger's wife was harassing or bothering them tojoin the Union; that although assurances were givenGeiger that there would be "no reprisals from thismeeting,"theCompany would take any legalmeansto keep the Union out of the plant.Respondent contends that even based uponGeiger's own testimony of the incident, no threat,Mrs. Geiger was not an employee ofRespondent."AmericanFreightwavsCo.,Inc.,124 NLRB 146, 147.either expressed or implied, was uttered by Porthand therefore no violation of Section 8(a)(1) of theAct occurred. It is certainly true that Porth's lan-guage does not contain an express threat ofdischarge or other recrimination for engagement inunion activities. However, I am unable to agree thatsuch a threat of recrimination was not implied inthe circumstances.The test of whether such employer conduct con-stitutes interference,restraint,and coercion underSection 8(a)(1) of the Act ". . . does not turn onthe Employer's motive or whether the coercion suc-ceeded or failed. The test is whether the Employerengaged in conduct which, it may reasonably besaid, tends to interfere with the free exercise of em-ployee rights under the Act."3 While the statementof the Company's positionvis-a-visthe organizationof its employees by the Union appearsin vacuotobe protected by Section 8(c) of the Act, such state-ment was here made in circumstances which couldnot have failed to impart to the employee a sense ofintimidation and restraint respecting continuationof the exercise of his Section 7 rights. Thus he wascalled into the superintendent's office alone in thepresence of three supervisors ranging up to theplant managerand advised that the Company knewof his wife's activities, that the Company wasstrongly opposed to them, and would take everylegal meansavailable to achieve a result contrary tohiswife's purposes. Certainly the reasonable ten-dency of such a statement made to a solitary em-ployee in the sanctum of a supervisor's office is torestrain such employee in the free exercise of hisright to engage in activities on behalf of the Union.Iam convinced of this in spite of any nominal as-surance against recrimination which may have beengiven him during the interview, and therefore findand conclude that by such conduct, Respondentviolated Section 8(a)(1) of the Act.C. TheDischargeof GeigerCurtis McKinnon, an employee of approximately2 years with Respondent, took a 2-week vacationduring the first 2 weeks of July. One afternoon dur-ing this period he was at his home in his front yardwhen Geiger (whom he knew) visited him. McKin-non'swife and another lady were in the front yardat the time Geiger drove up, and after the usual in-troductory salutations, the two women went intothe house. Geiger commenced talking to McKinnonconcerning the Union and solicited the latter'ssignatureon an authorization card. However,McKinnon did not sign at that time, stating that hehad not thought too much about it and would letGeiger know. Whereupon, Geiger left.However, according to McKinnon's testimony,Geiger returned to his house a second time duringhis vacation,on July 17, in the companyof an un-named union representative.On this occasion,again based upon the testimony of McKinnon,Geiger introduced the union representative who STANDARD CONTAINERCOMPANYproceeded to do most of the talking. The latterproceeded to solicit McKinnon to join the Union.When McKinnon replied that he was not interested,the union man retorted that"the ones we don't getwe going to have trouble with them,"and that there"would be some ass-kicking."He then took out anewspaper clipping and showed it to McKinnon.The clipping apparentlportrayed some kind ofscuffling or rioting and the union representativeopined that this sort of thing could happen at Stan-dardContainer.Aftersomemore discussion,McKinnon finally asked them to leave or he would"have to go to the law."Although the unionrepresentative made some statementto the effectthat because of a bond he was not subject to arrest,he and Geiger left without incident.The following day, McKinnon returned to workand at the first opportunity sought out his super-visor,Harris Register.McKinnon testified that hewas "very upset about[his] job,wondering-wanted to know if I was going to have a job or not."After relating to Register what had occurred theprevious day,the latter told McKinnon that "hewould look into it, and [McKinnon]didn't haveanything to worry about."Register passed the information on to Mr. Lee(second highest officer in the plant)since PlantManager Porth was out of town.On the followingday Register related the conversation to Superin-tendent Frank Hall.When Porth returned, hereceived the report from Register relating to theMcKinnon incident. On the basis of that report, hecalled Register and McKinnon into his office andhadMcKinnon give the entire story in his ownwords. Porth testified that McKinnon was scared oflosing his job if the Union got into the plant andMcKinnon had not signed a card.Porth testified that after this conversation, hecarefully weighed the situation, i.e., the rights givenan individual by law asagainst managements as-surances to the employees hereinabove noted, andthen decided to discharge Geiger. Porth had Geigerbrought intoSuperintendentHall's office, in thepresence of Shop Foreman LeCessee. LeCesseeinformed Mr. Geiger that he was being dischargedbecause of an affidavit that had been placed byanother employee for intimidating at his home. "aPorth then tolyd Geiger that there was no otherrecourse but to discharge him and asked him if heknew why this had happened, and Geiger replied,no. Porth told him it was for intimidating persons inthe presence of union representatives for whichGeiger had been previously warned. Geiger deniedthe accusation and left.''The foregoing quotation is Porth's testimony,LeCesseenot havingbeen called as a witnessITheforegoing represents a synthesis of the testimonyof Geiger andPorth respecting the exit interviewThe only otherparticipant,ForemanLeCessee,was not called as a witness, Respondent's counsel advising thathis testimonywould "he merely corroborative and repetitive"N.L.R.B v. GreatDaneTrailers Inc.,388 U S 26 (1967)71dat 33-34ANALYSIS AND CONCLUDINGFINDINGS435In a recent case,6 the Supreme Court shed furtherlight on the factors necessary to establish a Section8(a)(3) violation. After stating that "The statutorylanguage 'discrimination ... to ...discourage'meansthat the finding of a violation normally turnsonwhether the discriminatory conductwasmotivated by an antiunion purpose," the Courtproceeded to set forth and explain the elements andburdens of proof involved in two different situa-tions: (1) where the (employer) conduct involvedfallswithin an "inherently destructive" (of em-ployee rights) category, in which case "the em-ployer has the burden of explaining away, justifyingor characterizing 'his actions as something differentthan they appear on their face,' and if he fails, 'anunfair labor practice charge is made out"'; (2) "Onthe other hand, when 'the resulting harm to em-ployee rights is ... comparatively slight, and a sub-stantial and legitimate business end is served, theemployers' conduct is prima facie lawful,' and anaffirmative showing of improper motivation mustbe made .... Thus, in either situation, once it hasbeen proved that the employer engaged in dis-criminatory conduct which could have adversely af-fected employee rights tosomeextent, the burdenisupon the employer to establish that he wasmotivated by legitimate objectives since proof ofmotivation is most accessible to him. "7Applying the foregoing principles to the case atbar, I will assume that the instant situation fallswithin category (2) above. The General Counselproveda prima faciecase of discrimination violativeof Section 8(a)(3) by showing that (1) Geiger wasengagingin conduct protected by Section 7; (2)that the employer knew about it, and was con-cededly strongly opposed to the Union's cominginto the plant; and (3) that Geiger was thereafterdischarged under circumstances which related tohis engagement in union activities.The burden then shifted to the employer "toestablish that it was motivated by legitimate objec-tives ...." It sought to accomplish this by proofthat (1) it had assured its employees against in-timidation during the Union's campaign; (2) an em-ployee had complained of being threatened by aunion representative; and (3) Geiger was presentwith theunionrepresentative while the threat wasbeing made."After having carefully reviewed and consideredallof the evidence in the record, I cannot agreethat the Respondent has satisfied its burden herein.To begin with, I note that the decision to discharge"The record is clear that McKinnon did not contend, and that Porth didnot understand, that Geiger uttered any of the offensive and intimidatory.anguageHowever, Respondent does not recogm7e any legal distinctionon this point Analogving the situation to that in criminal law(particeprcroon,),the Respondent argues that "Geiger's participation in bringingthe union representative to McKinnon's home and his standing idl) bywhile threats were made constitute conduct sufficient to impute the threatsand the guilt therefor, to Geiger himself " (Respondent's brief, p 14 )353-177 0 - 72 - 29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas made, and Geiger was so advised, without anyopportunity being given him to explain his versionof the incident.' This seems particularly odd wherethe employee is, as here, an old experienced onewith no record of prior threats or other offensiveconduct towards fellow employees.Secondly, it seems improbable, were not anotherfactor involved, for the Respondent to have metedout the most extreme form of disciplinary actionwithin its power to one whom it knew was not theactual perpetrator of the alleged threats 10 Thisseems particularly so where the employee's servicesare highly valued."A further element reflecting upon the bona fidesof Respondent's defense is the inappropriateness ofGeiger's discharge to McKinnon's complaint. Thelatter's grievance and uppermost fear related to hisjob security, i.e , that if the Union got into the plantand he had not signed a card, his job would be injeopardy. Porth, who claimed in his testimony to beknowledgeable concerning the law respecting work-ers' rights, was certainly aware that Georgia had aright-to-work law" which effectively prohibits anemployer and union from signing an agreementmaking union membership compulsory. He needonly to have assured McKinnon of the Company'sdetermination to comply with the law to allay hisfears. To go much further, and discharge one whowas not even the instigator of the threat rendersPorth'smotiveshifhlysuspect,and, inmyjudgment, pretextual.Iconclude that the Respondent did not sustain itsburden of establishing that the discharge wasprompted by legitimate objectives, and accordinglyIfind that the discharge of Geiger on July 31 was inviolation of Section 8(a)(3) and (I) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, oc-curring in connection with the interstate operationsof Respondent, have a close, intimate, and substan-tial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labordisputes burdening and obstructing commerce andthe free flow thereof.Upon the basis of the foregoing findings of fact,and upon the record as a whole, I make the follow-ing:CONCLUSIONS OF LAW1.StandardContainerCompany, Respondentherein, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. InternationalAssociation of Machinists andAerospace Workers, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By discriminating against an employee inorder to discourage union membership among itsemployees, Respondent engaged in, and is engagingin, unfair labor practices within the meaning of Sec-tion 8(a)(3) and (1) of the Act.4.By interfering with, restraining, and coercingemployees in the exercise of rights guaranteed inSection 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, I will recommendthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the poli-cies of the Act.Having found that the Respondent discriminatedagainst Richard Geiger by terminating his employ-ment because he engaged in union and concertedactivities protected by the Act, I will recommendthat the Respondent be ordered to offer him im-mediate reinstatement to his former or substantiallyequivalentposition,withoutprejudice to hisseniority or other rights and privileges, and makehim whole for any loss of earnings he may have suf-fered by reason of the discrimination against him.Backpay shall be computed in accordance with theformula prescribed by the Board in F.W.Wool-worth Company,90 NLRB 289, andIsisPlumbing& Heating Co., Inc,138 NLRB 716.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and upon the entire recordin this case, I recommend that the Respondent,"See,e g, United States RubberCompton vN L R B,384 F 2d 660(C A 5), where the court stated "Perhaps most damning is the tact thatboth Brewster and Morales were summarily discharged after reports oftheir misconductwithout being given any opportunity to explain or gnetheir version of the incidents " At the hearing, Geiger denied having ac-companied a union representative to McKinnon's house, however, I deemitunnecessary to resolve this credibility issue since I have assumed theveracity of Respondent's witnesses in resolving the ultimate issue of dis-cnmm.mon"'Certainly this situation involving the administration of a statute impos-ing only civil liability cannot be fairly equated with the criminal law doc-trine ofpancceps crunnusThere is no evidence or contention that anycriminal proceedings resulted from the incident" Porth testified that it was very difficult to obtain machinists (Geiger'sclassification) in this rural areaGeorgia Code, Anna , sees 54-901 through 54-908" I find appropriate to the instant situation the language of the court inthe recent case ofShattucb Deno Mining Corporation v N LR B , 362 F 2d466,470(C A 9)If he [the Trial Examiner] finds that the stated motive for a dischargeis false, he certainly can infer that there is another motiveMore thanthat, he can infer that the motive is one that the employer desires toconceal-an unlawful motive-at least where, as in this case, the sur-rounding facts tend to reinforce that inference STANDARD CONTAINER COMPANY437Standard Container Company,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discriminating against employees in regardto hire or tenure of employment or any term orcondition of employment in order to discouragemembership in InternationalAssociationofMachinists and Aerospace Workers,AFL-CIO, orany other labor organization.posted. Reasonable steps shall be taken to insurethat such notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 10,inwriting,within 20 days from the date of thereceipt of this Decision, what steps it has taken tocomply herewith.15(b) Threatening employees with reprisals shouldthey, or any member of their family, engage in ac-tivities on behalf of a labor organization.(c) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of their right to self-organization, to formlabor organizations, to join or assist the above-named Union, or any other labor organization, tobargain collectively through representatives of theirown choosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain fromany and all such activities.2.Take the following affirmative action which itis found will effectuate the policies of the Act:(a)OfferRichardGeiger immediate and fullreinstatementtohisformerorsubstantiallyequivalentposition,withoutprejudice to hisseniority or other rights and privileges previouslyenjoyed,'and make him whole for any loss of pay hemay have suffered as a result of the discriminationagainst himin themannerprovided in the sectionof this Decision entitled "The Remedy."(b) Preserve and, upon request, make availableto the Board oritsagents,for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records relevant and necessary toanalyze and determine the amount of backpay dueunder the terms of this Recommended Order.(c)Notify Richard Geiger if presently serving inthe Armed Forces of the United States of his righttofullreinstatementupon application in ac-cordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(d) Post at its Homerville, Georgia, plant copiesof the attached notice marked "Appendix."" Co-pies of said notice, on forms provided by theRegional Director for Region 10, after being dulysigned by its authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarily" In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the NationalLaborRelations Boardand in order to effectuate the policiesof the Na-tional Labor Relations Act, as amended,we herebynotify our employees that:WE WILL NOT discourage membership in oractivities on behalf of International AssociationofMachinistsandAerospaceWorkers,AFL-CIO,or any other labor organization, bydischarging or otherwise discriminating againstour employees in regard to their hire or tenureof employment or any term or condition of em-ployment.WE WILL NOT threaten our employees withreprisals should they,or any member of theirfamily,engage in union activities.WE WILL NOT in any like or related mannerinterferewith, restrain,or coerce our em-ployees in the exercise of their right to self-or-ganization,to form labor organizations, tojoinor assist International Association of Machin-ists and Aerospace Workers,AFL-CIO, or anyother labor organization, to bargain collective-ly through representatives of their own choos-ing, and to engage in other concerted activitiesfor the purpose of collective bargaining orother mutual aid or protection,or to refrainfrom any and all such activity.WE WILL offer Richard Geiger immediatefull reinstatement to his former or substantiallyequivalent position, without prejudice to anyseniority or other rights and privileges previ-ously enjoyed, and make him whole for anyloss of pay suffered as a result of the dis-crimination against him.WE WILL notify Richard Geiger if presentlyserving in the Armed Forces of the UnitedStates of his right to full reinstatement uponapplication in accordance with the SelectiveService Act and the Universal Military Train- 438DECISIONSOF NATIONALLABOR RELATIONS BOARDingand Service Act, as amended,afterThis notice must remain posted for 60 consecu-discharge from the Armed Forces.tive days from the date of posting and must not beDatedBySTANDARD CONTAINERaltered, defaced, or covered by any other material.COMPANYIf employees have any question concerning this(Employer)notice or compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice, 730 Peachtree Street, N.E., Room 701, At-(Representative) (Title)lanta, Georgia 30308, Telephone 526-5760.